—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered April 30, 1991, convicting him of assault in the second degree, assault in the third degree, reckless endangerment in the second degree, criminal possession of stolen property in the fourth degree, and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the defendant’s convictions of assault in the second degree and assault in the third degree beyond a reasonable doubt (see, Penal Law § 120.05 [3]; § 120.00 [2]). Although the defendant asserts that the People failed to adduce sufficient proof of "physical injury”, a necessary element to sustain the aforementioned assault convictions, we find that the complaining officer’s testimony as to the extent of the injuries he sustained in apprehending the defendant established this element (see, People v Bailey, 176 AD2d 809; People v Crews, 159 AD2d 630; People v Campbell, 157 AD2d 738; People v Grimsley, 156 AD2d 714; People v Lundquist, 151 AD2d 505). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Sullivan, Eiber and O’Brien, JJ., concur.